Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered October 3, 2002, convicting him of vehicular manslaughter in the second degree and operating a motor vehicle while under the influence of drugs, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he did not knowingly, intelligently, and voluntarily enter a plea of guilty is unpreserved for appellate review, since he did not move to withdraw his plea or vacate the judgment of conviction in the County Court (see People v Latney, 304 AD2d 674 [2003]; see also People v Lopez, 71 NY2d 662 [1988]). In any event, the defendant’s plea of guilty was voluntarily entered in the presence of competent counsel after the court advised him of the consequences of a plea (see People v Fiumefreddo, 82 NY2d 536 [1993]; People v Harris, 61 NY2d 9 [1983]; People v Caccavale, 8 AD3d 584 [2004]). His conclusory allegations of ineffective assistance of counsel are likewise refuted by the record (see People v Curras, 1 AD3d 445 [2003]; People v Carter, 304 AD2d 771 [2003]).
“As a result of executing a general waiver of the right to appeal, the defendant effectively waived his right to claim that the sentence imposed was excessive” (People v Stamatelos, 8 AD3d 591 [2004]; see People v Hidalgo, 91 NY2d 733 [1998]). Altman, J.P., Florio, Mastro and Fisher, JJ., concur.